PD-0256-15                                                        PD-0256-15
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                         Transmitted 3/9/2015 12:00:00 AM
                                                                           Accepted 3/10/2015 9:11:45 AM
                                       No. _________                                         ABEL ACOSTA
                                                                                                     CLERK

                                           In the
                              Texas Court of Criminal Appeals
                                        At Austin

                                    ——————————

                                    No. 06-14-00150-CR

                               In the Court of Appeals for the
                                    Sixth District of Texas
                                        At Texarkana

                                    ——————————
                                      TIM PETTY,
                                        Appellant

March 10, 2015                                v.

                                    STATE OF TEXAS,
                                        Appellee

                                    ——————————

                     FIRST MOTION FOR EXTENSION OF TIME
                 TO FILE PETITION FOR DISCRETIONARY REVIEW
                           OF APPELLANT TIM PETTY

                                    ——————————

       COMES NOW, Micah Belden, Counsel for Tim Petty, and moves for a one-day

extension of time and would show:

   1. The Sixth Court of Appeals below filed its opinion on February 4, 2015. A petition for

       discretionary review therefore was due on March 6, 2015.

   2. Due to a calendaring error of Counsel based on February having 28 days, he had it

       marked down as due March 7, 2015, and therefore due to be filed on March 9, 2015 as

       March 7, 2015 was a Saturday.
   3. Counsel has also been extremely busy and heavily weighed down in two federal civil

       cases with multiple discovery deadlines due throughout the month of February and the

       first week of March, in addition to a full time criminal practice. Co-counsel on the civil

       cases has had unexpected military commitments arise. That, plus several lost days of

       work due to severe winter weather in north Texas made it impractical for counsel to

       finish this petition for review prior to March 7, 2015.

   4. Counsel requests a one day extension for the brief so that he may turn it in by March 9,

       2015, and is filing the completed petition in addition to filing this motion. It is a simple

       one-issue petition from a motion to adjudicate guilt. No prejudice will from filing it

       electronically today, Sunday March 8, 2015, than if counsel had timely filed it at the end

       of the day on March 6, 2015. The Defendant in the case is incarcerated on this charge.

   5. No previous motion to extend time has been filed regarding this petition for discretionary

       review. No motion for reconsideration was filed in the Court of Appeals.

   6. Counsel’s late filing of the petition was not for delay, and not intentionally committed.

       Counsel would show that it was excusable neglect, and that it also would have been

       impractical for counsel to finish prior to March 7, 2015, and prays that this motion be

       granted for a one day extension.

Respectfully submitted,

Micah Belden
711 N. Travis
Sherman, TX 75090
Telephone: (903) 744-4252
Fax: (903) 893-1734
State Bar No. 24044294
Board Certified in Criminal Law
Texas Board of Legal Specialization
                                CERTIFICATE OF SERVICE

       I do hereby certify that on this March 8, 2015, a true and correct copy of this motion was
forwarded by email to:

Brad Setterberg
Assistant Fannin County District Attorney
101 E. Sam Rayburn, Third Floor
Bonham, TX 75418
                                                                     _______/s/______________
                                                                                  Micah Belden